Citation Nr: 0104559	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for colon cancer.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had active military service from June 1952 to 
May 1956 and from June 1956 to July 1973.  He claims that he 
has been treated for colon cancer since 1998 and that his 
exposure to Agent Orange in Vietnam was the precipitating 
factor in the development of this disease.  

The Board notes that while colon cancer is not one of the 
diseases that have been identified by VA as being entitled to 
the presumption of service incurrence due to herbicide 
exposure in Vietnam, the United States Court of Appeals for 
the Federal Circuit has held that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At the time he filed his claim for service connection for 
colon cancer in March 1999, the appellant submitted an 
authorization for release of medical records (VA form 21-
4142) that indicated he had received treatment for colon 
cancer at the Comprehensive Cancer Institute since June 1998.  
However, those records have not been obtained and associated 
with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  

When, during the course of review, the Board determines that 
further evidence, or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken.  38 C.F.R. § 19.9.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist, as set forth in 38 U.S.C.A. § 
5103(A); 38 C.F.R. § 3.103(a).  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  Therefore, in order to obtain additional 
medical evidence and to insure that the appellant receives 
his procedural due process rights, the Board finds that this 
claim must be remanded for the following actions:  

1.  The RO should contact the Comprehensive 
Cancer Institute for the purpose of obtaining 
copies of all medical records pertaining to the 
appellant.  Any records received should be 
associated with the claims file.  

2.  Following receipt of the medical records 
requested above, the RO should have a physician 
review the claims folder and a copy of this 
remand for the purpose of ascertaining whether 
the appellant has residuals of colon cancer.  
If the evidence establishes that the appellant 
has had colon cancer, the physician should be 
requested to express an opinion as to whether 
it is at least as likely as not that the colon 
cancer had its origin in service, or is related 
to inservice herbicide exposure.  The physician 
should provide complete rationale for all 
conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

